Case 3:19-cv-00260-DB Document 39-3 Filed 10/05/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

MICHELLE HERNANDEZ,
Plaintiff,
Vv. No. FP-19-CV-260-DB

EMPIRE TODAY, LLC,

LI LO Le LD SS LI LF SF ST

Defendant.
DECLARATION OF LISA LUJAN

I, LISA LUJAN, declare as follows:

1. My name is LISA LUJAN. I am over 21 years of age, of sound mind, and
capable of making this statement. I have personal knowledge of the matters stated herein
because this declaration describes facts and events that I personally observe and have personal
knowledge. Every statement herein is true and correct.

2. I worked as a sales representative for Empire Today, LLC for approximately 10
years. Michelle Hernandez was in my team and | am aware of her performance. She was a top
performer.

3. I was aware of Michelle Hermandez’s pregnancy and that she needed to go to
doctor’s appointments, as was everyone else on the team. Rita Rae was very upset and annoyed
that Michelle Hernandez was going to doctor’s appointments. I personally observed Rita Rae
harass Michelle Hernandez constantly over her going to the doctor. Everyone in our team.
including myself, observed that Michelle Hernandez was discriminated and harassed by Rita Rae

because of her pregnancy and sex.
Case 3:19-cv-00260-DB Document 39-3 Filed 10/05/20 Page 2 of 2

4, We were told that Michelle Hernandez was on FMLA leave when she left work to

have her baby. She did not return to work after that date.

Ca

Michelle Hernandez was replaced with a male employee while she was on Icave.
Also, after she was terminated, Andre Apperwhite (1 believe that is the spelling of his last name).
a male in his 30°s without any disability. took over her position and replaced her. | remember
that during that time, we were only getting male replacements as new hires for that particular
team supervised by Ms. Rac. If there was a female added to the team, it was a transfer from
another department. but new hires for some time were only males.

6. I] have complained to HR in the past for discrimination and they just ignored

discrimination or violation of policies and procedures.

 

 

| ‘ re
\ f -
Date: October ) , 2020. SY | v
‘ \
/ Lisa Lujan :
\ /f \
. x ;

 

 

 

 

 

ho
